Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                April 19, 2018

The Court of Appeals hereby passes the following order:

A18A1125. BATCHELOR v. MIDLAND FUNDING LLC.

      This appeal was docketed in this Court on January 26, 2018. Appellant’s brief,
including enumerations of error, was due to be filed no later than February 15, 2018.
Court of Appeals Rule 23 (a). On February 7, 2018, this Court entered an order
granting Appellant’s motion for an extension of time and ordered that a brief be filed
by no later than March 15, 2018. By order dated March 14, 2018, this Court denied
Appellant’s second motion for an extension of time in which to file. Appellant has
failed to file a brief. Accordingly, Appellee’s MOTION TO DISMISS is hereby
GRANTED. Court of Appeals Rules 7 and 23 (a).



                                       Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                          04/19/2018
                                               I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                         , Clerk.